Citation Nr: 1605997	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  07-13 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a bilateral elbow disorder (to include carpal tunnel syndrome).  

3.  Entitlement to service connection for a prosthetic dental bridge implant (also claimed as dental disorder).  

4.  Entitlement to service connection for seborrheic dermatitis.  

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 19, 2004, and in excess of 70 percent thereafter.  

6.  Entitlement to an initial disability rating in excess of 10 percent for residual shrapnel wound scars of the neck.  

7.  Entitlement to an initial compensable disability rating for a postoperative sebaceous cyst scar of the neck.  

8.  Entitlement to an initial compensable disability rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971.  

These matters come before the Board of Veterans' Appeals (Board) from December 2002 and April 2005 decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles and San Diego, California, respectively.  

During the pendency of the appeal, a March 2015 RO decision granted the Veteran's claim of entitlement to a total disability rating based upon individual unemployability, and an April 2015 RO decision granted his claims of entitlement to service connection for a back disability, sciatica of the bilateral lower extremities, and bilateral hearing loss.  As such, to the extent such claims were previously before the Board on appeal, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability ratings or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

Additionally, the April 2015 RO decision granted an increased 70 percent disability rating for PTSD, effective October 19, 2004.  However, as this does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These matters were previously remanded in June 2010, in order to afford the Veteran a requested Travel Board hearing; the Veteran subsequently testified before a Veterans Law Judge in January 2011, and a copy of the transcript has been associated with the claims file.  Although the Veterans Law Judge has since retired from the Board, the Veteran indicated in July 2015 that he did not desire another hearing before the Board.  

These matters were again remanded in May 2011 for additional development.  As discussed below, the Board finds there has been substantial compliance with prior remand directives regarding the Veteran's initial rating claims, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  However, as discussed below, there has not been substantial compliance with prior remand directives regarding the Veteran's service connection claims.  As such, the Veteran's claims of entitlement to service connection for hypertension, a bilateral elbow disorder (to include carpal tunnel syndrome), a prosthetic dental bridge implant (also claimed as dental disorder), and seborrheic dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to October 19, 2004, the Veteran's PTSD was manifested by symptoms such as depression, anhedonia, chronic sleep impairment with nightmares, hopelessness, avoidance, numbness, hypervigilance, and intrusive thoughts, with GAF scores ranging from 45 to 65, all of which resulted in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  From October 19, 2004, the Veteran's PTSD was manifested by symptoms such as constant depression, anxiety, panic attacks that occur weekly or less often, flashbacks, suspiciousness, social isolation, avoidance, diminished interest in activities, feelings of detachment, chronic sleep impairment with nightmares, irritability with outbursts of anger, difficulty concentrating, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  

3.  For the entire period on appeal, the Veteran's residual shrapnel wound scar of the neck has been well-healed and stable; it has not exceeded a surface area of six square inches (39 sq. cm.), has not resulted in any characteristics of disfigurement, has not been unstable or painful, and has not resulted in any limitation of function.  

4.  For the entire period on appeal, the Veteran's postoperative sebaceous cyst scar of the neck has been well-healed and stable; it has not exceeded a surface area of six square inches (39 sq. cm.), has not resulted in any characteristics of disfigurement, has not been unstable or painful, and has not resulted in any limitation of function.  

5.  Resolving reasonable doubt in favor of the Veteran, his hemorrhoids resulted in persistent bleeding and a fissure for the rating period from January 16, 2003 and prior to March 20, 2015.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD prior to October 19, 2004, and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  The criteria for an initial disability rating in excess of 10 percent for residual shrapnel wound scars of the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7800 (prior to October 23, 2008).  

3.  The criteria for an initial compensable disability rating for a postoperative sebaceous cyst scar of the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7805 (prior to October 23, 2008).  

4.  The criteria for an increased 20 percent disability rating for hemorrhoids have been met from January 16, 2003 and prior to March 20, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, DC 7336 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claims of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to October 19, 2004, and in excess of 70 percent thereafter; an initial disability rating in excess of 10 percent for residual shrapnel wound scars of the neck; an initial compensable disability rating for a postoperative sebaceous cyst scar of the neck; and an initial compensable disability rating for hemorrhoids all arise from his disagreement with the initial disability ratings assigned following the respective grants of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's initial rating claims on appeal.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements in support of his appeal.  

VA provided relevant examinations in August 2002, February 2005, and March 2015.  The resulting examination reports are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his attorney has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's initial rating claims adjudicated herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  Notably, the Veteran has not pursued an appeal of the initial effective dates assigned.  As such, the Board has considered the Veteran's initial rating claims from the assigned effective dates of June 11, 2002 to the present, including the staged rating periods assigned by the RO.  


II.A.  Increased Rating - PTSD  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from June 11, 2002, and as 70 percent disabling from October 19, 2004, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


II.A.1.  Prior to October 19, 2004

Turning to the evidence of record from the effective date of June 11, 2002 and prior to October 19, 2004, VA treatment records from July 2002 document the Veteran's PTSD symptoms of intrusive thoughts, nightmares, irritability and rage, hypervigilance, and social impairment.  His assigned GAF score was 50.  

In August 2002, the Veteran was first afforded a VA PTSD examination wherein he reported psychiatric symptoms secondary to his experiences in Vietnam, including intrusive thoughts, avoidance, detachment, restricted affect, irritability and angry outbursts, and recurrent nightmares.  He reported that his current third marriage was happy and that he was returning to work full-time at a mountain ski resort.  Upon mental status examination, the Veteran appeared neat and appropriately groomed, with euthymic mood, appropriate affect, and normal speech and thoughts.  He denied suicidal or homicidal ideation.  Following the examination, the Veteran was diagnosed with chronic PTSD and assigned a current GAF score of 65

VA treatment records from October 2002 document that the Veteran was doing better with his prescription medications, although he continued to have sporadic bouts of rage and irritability.  He planned to work as a ski instructor at a resort.  His diagnosis remained PTSD, with an assigned GAF score of 65.  

In January 2003 and February 2003, his PTSD remained stable, with a GAF score of 65, and no suicidal or homicidal ideation reported.  

SSA disability records document that the Veteran was found to be disabled for SSA purpose effective February 2003, due to a primary diagnosis of a back disorder and a secondary diagnosis of an affective (mood) disorder.  

In April 2003, he reported an episode of passive suicidal ideation a few weeks before, but denied intent and stated his family was a great support; his GAF score was reduced to 60.  In May 2003, he again denied suicidal or homicidal ideation.  In September 2003, he reported his mood was stable, with significant improvement.  His GAF score remained at 60.  In November 2003, he continued to attend group PTSD therapy and denied suicidal or homicidal ideation.  

In January 2004, the Veteran reported increasing outbursts of anger, with symptoms of depression, anhedonia, impaired sleep, hopelessness, avoidance, numbness, and hypervigilance.  His assigned GAF score was reduced to 45.  In April 2004, the Veteran reported ongoing mood swings, especially toward his wife.  He reported good sleep and appetite, with mildly impaired concentration.  His diagnosis remained PTSD, with MDD, and his current GAF score of 55 was noted to be related to his grandmother's recent death.  Similarly, in June 2004, the Veteran reported ongoing depression, with some daytime fatigue, impaired sleep, and irritability.  His assigned GAF score remained at 55.  

In August 2004, he reported some improvement with medication, but still reported irritability and impaired sleep with nightmares.  His assigned GAF score remained 55.  In September, 2004, he reported ongoing anger problems, with two verbal arguments in recent months, although he stated he was able to control his anger most times.  The physician noted that the Veteran's increased irritability may be due to decreased oxygen and disrupted sleep, for which he was scheduled for a sleep study.  His GAF score was noted to be 60.  

VA treatment records from early October 2004 document that the Veteran continued to attend group therapy regularly and he denied any suicidal or homicidal ideation.  

Based upon the evidence of record, including as discussed above, the Board concludes that an increased disability rating for PTSD in excess of 30 percent is not warranted prior to October 19, 2004, as the Veteran's PTSD symptoms during the period do not more closely approximate the rating criteria for an increased 50, 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  

In order to warrant an increased 50 percent disability rating, the Veteran would need to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

At the August 2002 VA examination, the Veteran reported symptoms of intrusive thoughts, avoidance, detachment, restricted affect, irritability and angry outbursts, and recurrent nightmares.  Upon mental status examination, the Veteran appeared neat and appropriately groomed, with euthymic mood, appropriate affect, and normal speech and thoughts.  He specifically denied suicidal or homicidal ideation.  While the examiner did not specifically identify a level of social or occupational functioning, other than to note they were impaired sufficient for a diagnosis of PTSD, the Veteran did report that he was returning to full-time work.  The Veteran's assigned GAF scores during the period ranged from 45 to 65, which is indicative of mild to serious symptoms.  Notably, shortly after the Veteran's GAF score dropped to 45 in January 2004, VA physicians noted that his GAF score was related to his grandmother's recent death.  As such, the Board affords the lower GAF scores during the period less probative value as they do not appear to be directly related to the Veteran's active service.  In any event, the Board observes that the primary manifestations of the Veteran's PTSD during the period prior to October 19, 2004 included chronic sleep impairment with nightmares and ongoing anger and irritability.  While the Board acknowledges that impaired impulse control (such as unprovoked irritability with periods of violence) is a criterion for an increased 70 percent disability rating, there is no indication during the rating period prior to October 19, 2004 that the Veteran's irritability and anger ever led to periods of violence.  Rather, his outbursts appear to have been verbal in nature, and in September 2004, a VA physician opined that the Veteran's increased irritability may have resulted from decreased oxygen during sleep, for which he was scheduled for a sleep study.  Additionally, to the extent that SSA disability records document that the Veteran was determined to be disabled effective February 2003 due to a secondary psychiatric diagnosis of affective (mood) disorders, the Board notes that SSA decisions are not controlling for VA determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, it is probative that VA treatment records from the same month document that the Veteran's assigned GAF score was 65, and he denied suicidal or homicidal ideation.  

In sum, after a thorough review of the evidence of record, the Board finds that the Veteran's PTSD symptomatology during the rating period prior to October 19, 2004 is most closely approximated by the assigned 30 percent disability rating.  While the Veteran has endorsed some symptomatology which is contemplated by the rating criteria for an increased rating, such as irritability and anger, his symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 50, 70, or 100 percent disability rating.  Vazquez-Claudio, supra.  

The Board has also fully considered the lay statements of record, which are probative insofar as they relate observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, the lay evidence of record is less probative than the objective psychiatric treatment records regarding the Veteran's level of functional impairment as a result of his observable PTSD symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for PTSD in excess of 30 percent prior to October 19, 2004.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.A.2.  From October 19, 2004

The Veteran's assigned disability rating for PTSD was increased to 70 percent effective October 19, 2004, which is the date he submitted a completed VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability, which the RO also construed as a claim for an increased disability rating.  

In the latter part of October 2004, the Veteran again denied any suicidal or homicidal ideation during ongoing PTSD therapy.  

He was afforded an additional VA PTSD examination in February 2005, at which time he reported current psychiatric symptoms including constant depression, panic attacks three to four times per month, flashbacks, social isolation, avoidance, diminished interest in activities, feelings of detachment, chronic sleep impairment with nightmares, irritability with outbursts of anger, and difficulty concentrating.  He reported outpatient mental health treatment since September 2000, including weekly group therapy and bi-monthly individual therapy, as well as past prescription medication.  He stated that the mental health treatment and medication had been beneficial in stabilizing his condition, although he denied current prescription medication use.   Upon mental status examination, the Veteran was properly oriented and appeared clean and neat, with average grooming and hygiene.  He did not appear anxious or depressed, but displayed mildly constricted affect.  His speech was fluent, without tangential thoughts.  He denied suicidal or homicidal ideation, hallucinations, delusions, or other psychotic symptoms.  The Veteran's memory was intact, although he had some loss of concentration.  His judgment and insight were good.  The Veteran reported that his first two marriages were difficult, and that his current marriage took a lot of work.  His past employment included firefighting for twenty-four years, but stated he had to leave that job due to stress and interactions with coworkers.  He last worked in February 2004 at a ski resort, but was terminated after yelling at a receptionist.   The VA examiner continued the diagnosis of PTSD and assigned a current GAF score of 65.  

VA treatment records thereafter document that the Veteran's PTSD remained relatively stable.  In June 2006, he assigned GAF score remained 65.  He reported that prescription medication helped with his irritability.  Upon mental status examination, he appeared alert and oriented, appropriately groomed and dressed, with normal speech, mildly depressed mood, and full affect.  His thought processes were normal, with any suicidal or homicidal ideation, hallucinations, or delusions.  
Thereafter, the Veteran continued to attend regular group and individual PTSD therapy; his documented symptoms remained largely stable, and he consistently denied suicidal or homicidal ideation.  

At the January 2011 Travel Board hearing, the Veteran testified that, although it was not documented in his treatment records, he had some past encounters with law enforcement after losing his temper and causing other people to feel threatened.  He stated that his first wife and children were estranged from his due to his anger and irritability.  

The Veteran was most recently afforded a VA PTSD examination in March 2015.  At that time, he reported PTSD symptoms including chronic sleep impairment with nightmares, anger, and irritability, although he noted that these were helped with prescription medication.  He stated that he continued to attend therapy and met other veterans for coffee occasionally.  The VA examiner identified the following symptoms of PTSD, based upon the Veteran's subjective report:  anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene.  Upon mental status examination, the Veteran appeared oriented, neatly groomed, and well organized, with any psychosis or suicidal/homicidal ideation.  He was talkative and had to be redirected at times.  Following the examination ,the VA examiner diagnosed PTSD which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

After consideration of the evidence of record, including that discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from October 19, 2004, and the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 70 percent for PTSD during the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Notably, neither the February 2005 or March 2015 VA examinations document that the Veteran's PTSD symptoms resulted in total occupational and social impairment.  Indeed, there is no indication that the Veteran suffered from gross impairment in thought process or communication.  Additionally, the Veteran has consistently denied hallucinations.  Moreover, while the Veteran has consistently reported problems with anger and irritability with some outbursts, he has not displayed grossly inappropriate behavior or persistent danger of hurting himself or others.  To the extent that the Veteran has reported a lack of personal hygiene, including that he will go two to three days without showering, the Board has considered his probative reports; however, as documented in the objective medical treatment records during the rating period, including the two VA examinations, the Veteran has consistently appeared properly groomed, neat, and clean.  As such, the Board does not equate the Veteran's subjective reports to an intermittent ability to perform activities of daily living, including minimal personal hygiene.  Finally, the Veteran has not reported disorientation to time or place, or severe memory loss.  Therefore, the Board finds that the Veteran's PTSD symptoms from October 19, 2004 are most closely approximated by the assigned 70 percent disability rating, and that his PTSD symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 100 percent disability rating.  Vazquez-Claudio, supra.  

The preponderance of evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 70 percent from October 19, 2004.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.B.  Increased Ratings - Neck Scars

The Veteran claims entitlement to an initial disability rating in excess of 10 percent for residual shrapnel wound scars of the neck, rated under DC 7800, as well as entitlement to an initial compensable disability rating for a postoperative sebaceous cyst scar of the neck, rated under DC 7805.  38 C.F.R. §§ 4.118, DCs 7800, 7805 (2015).  

As an initial matter, the Board notes that the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54708  (September 23, 2008).  Generally, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  If an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).  However, the revised criteria here apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54710  (September 23, 2008).  Notably, the Veteran's claim on appeal precedes October 23, 2008, and he has not requested consideration under the amended criteria; therefore, the amended rating criteria are not applicable, and the Board will evaluate the Veteran's claims for increased initial disability ratings for neck scars under the prior rating criteria.  

Prior to October 23, 2008, DC 7800 rated disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800 (prior to October 23, 2008).  The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, include the following: 1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar at least one-quarter inch (0.6 cm.) wide at widest part, 3) Surface contour of scar elevated or depressed on palpation, 4) Scar adherent to underlying tissue, 5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), 6)Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), 7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and 8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note 1.  Additionally, consideration must be given to unretouched color photographs when evaluating under DC 7800.  Id, Note 3.  

Thereunder, a 10 percent disability rating was warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement; a 30 percent disability rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; a 50 percent disability rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement; and a maximum schedular 80 percent disability rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three of more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.  

Prior to October 23, 2008, DC 7805 provided that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805 (prior to October 23, 2008).  

Turning to the evidence of record, the Veteran was first afforded a VA scars examination in August 2002.  He reported that he sustained shrapnel wounds to his posterior neck during active service, which did not require sutures and healed by secondary intention.  A physical examination revealed a scar 8 mm by 15 mm and a round, firm cystic lesion which measured 15 mm in diameter.  Both were nontender.  The examiner diagnosed a soft tissue mass secondary to shrapnel fragment in his neck with residual scars.  

At the January 2011 Travel Board hearing, the Veterans testified that he had neck pain upon turning his head and limited movement related to a seborrheic cyst issue which resulted from his shell fragment wounds in Vietnam.  

VA treatment records and SSA disability records obtained during the appeal period do not document specific treatment for the Veteran's residual scars.  

At the most recent March 2015 VA examination, the Veteran reported residual scars from shrapnel injuries during service and a residual scar after the removal of a sebaceous cyst of the neck.  A physical examination revealed two well-healed and stable posterior neck scars measuring 1.5 cm by 0.1 cm and 2 cm by 0.1 cm respectively.  There was no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation, texture, distortion of facial features, tissue loss, limitation of function, or other pertinent physical findings.  The examiner noted that the Veteran's neck scars were barely visible, and there was no resulting functional impact on his ability to work.  Additionally, the Board has reviewed color photographs of the scars referenced within the March 2015 VA examination report.  

Based on a review of the pertinent evidence, including the probative findings of the August 2002 and March 2015 VA examiners, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for residual shrapnel wound scars of the neck and an initial compensable disability rating for a postoperative sebaceous cyst scar of the neck.  

First, the Veteran is not entitled to an initial disability rating in excess of 10 percent for residual shrapnel wound scars of the neck under DC 7800.  An increased 30 percent disability rating under the relevant rating criteria requires disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (prior to October 23, 2008).  Such impairment was simply not documented during the rating period, including within the objective findings of the VA examination reports.  

Additionally, an initial compensable disability rating for a postoperative sebaceous cyst scar of the neck is not warranted under DC 7805.  As noted above, prior to October 23, 2008, DC 7805 provided that other scars were to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (prior to October 23, 2008).  

Notably, neither VA examiner documented any disabling effects of resulting limitation of function from either of the Veteran's neck scars.  To the extent that the Veteran testified at the January 2011 Travel Board hearing regarding neck pain upon turning his head and limited movement which he related to a seborrheic cyst resulting from his shell fragment wounds in Vietnam, the Board affords more probative weight to the objective findings of the two VA examiners which failed to document any resulting limitation of function as a result of the Veteran's neck scars upon VA examinations conducted at remote times during the appeal period.  

The Board has also given due consideration to whether the Veteran is entitled to increased ratings for his residual scars under the additional rating criteria set forth in 38 C.F.R. § 4.118, DCs 7801-7804 (prior to October 23, 2008).  However, DC 7801 and 7802 are not for application as they rated scars other than those of the head, face, or neck.  Id.  In any event, the Veteran's scars do not meet the required surface area for a compensable rating thereunder.  Id.  DC 7803 allowed for a 10 percent disability rating for scars which are superficial and unstable; however, it is not for application, as the Veteran's scars were not noted to be unstable at any point during the appeal period.  Id., DC 7803 (prior to October 23, 2008).  Finally, DC 7804 provided for a 10 percent disability rating for scars which were superficial and painful on examination; however, it is not for application, as the Veteran's scars were not noted to be painful during either of the two objective VA examinations during the appeal period.  Id., DC 7804 (prior to October 23, 2008).  Again, to the extent that the Veteran reported pain attributable to his residual neck scars, the Board affords more probative weight to the objective findings of the two VA examiners which failed to document any painful neck scars upon VA examinations conducted at remote times during the appeal period.  

Based upon the above, the preponderance of evidence weighs against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for residual shrapnel wound scars of the neck and an initial compensable disability rating for a postoperative sebaceous cyst scar of the neck.  There is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, supra.  


II.C.  Increased Rating - Hemorrhoids  

Finally, the Veteran claims entitlement to an initial compensable disability rating for hemorrhoids currently rated as noncompensable under DC 7336.  38 C.F.R. §§ 4.114, DC 7336 (2015).  

Pursuant to DC 7336, a noncompensable disability rating is warranted for mild or moderate external or internal hemorrhoids; a 10 percent disability rating is warranted for large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences; and a maximum schedular 20 percent disability rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.  

Turning to the evidence of record during the appeal period, the Veteran was first afforded a VA hemorrhoids examination in August 2002.  At that time, he reported ongoing mild itching and bleeding due to hemorrhoids.  The Veteran displayed excellent sphincter control, and no problems with fecal leakage or involuntary movements.  He did not require the use of any type of incontinent pads.  The Veteran reported occasional bleeding, but there were no thrombosed hemorrhoids.  He had previously required two surgical procedures to remove hemorrhoids, and his current treatment was an anti-hemorrhoidal product and keeping his stools soft.  There was no evidence of fecal lesions, no gross signs of anemia, and no fissures.  The examiner noted the Veteran's history of hemorrhoids, which appeared under control and benign, did not cause a major impact on his life, and did not impede him from working.  

On January 16, 2003, VA treatment records document the Veteran's follow up visit for his hemorrhoids, which were causing increasing pruritus and pain upon defecation.  He also reported increasing blood in his stool every day for the last six months.  Upon rectal exam, there was a hemorrhoid just proximal to the anal sphincter with a midline sagittal fissure.  The Veteran was given Anusol cream for relief of external symptoms and hydrocortisone suppositories for internal hemorrhoid pain relief.  

In November 2006, the Veteran reported chronic anal itching and a history of hemorrhoids; he was given a trial of steroid cream.  

At the January 2011 Travel Board hearing, the Veteran testified that he experienced daily bleeding and itching from his hemorrhoids which he treated with prescribed ointment and Preparation H, which occasionally resulted in leakage and ruined his clothes.  

Most recently, the Veteran was afforded a VA examination on March 20, 2015.  The examiner noted his history of chronic hemorrhoids, treated with continuous medication (hydrocortisone cream).  A physical examination revealed mild to moderate reducible external hemorrhoids which resulted in bleeding only with hard stools.  There were no related scars or pertinent physical findings and no resulting functional impact on the Veteran's ability to work.  

Based on a review of the evidence discussed above, acknowledging that the evidence relevant to the Veteran's hemorrhoid condition is relatively sparse, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of evidence weighs in favor of an increased 20 percent disability rating for hemorrhoids during the staged rating period from January 16, 2003 and prior to March 20, 2015.  To that extent only, the Veteran's claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, supra.  

Notably, VA treatment records from January 16, 2003 clearly document the Veteran's hemorrhoids with persistent bleeding and a resulting fissure.  Such symptoms are explicitly contemplated by the rating criteria for a 20 percent disability rating under DC 7336.  38 C.F.R. §§ 4.114, DC 7336.  

While it is unclear to the Board how long the Veteran exhibited such symptomatology, the Board finds it probative that he continued to report chronic symptoms including daily bleeding at the January 2011 Travel Board hearing.  Therefore, the Board has resolved any reasonable doubt in favor of the Veteran and extended the applicable rating period for the assigned 20 percent disability rating prior to March 20, 2015.  

Significantly, however, the VA examination on March 20, 2015 did not reveal any large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue, or persistent bleeding with secondary anemia or fissures.  38 C.F.R. §§ 4.114, DC 7336.  Therefore, effective March 20, 2015, the preponderance of evidence weighs against the claim of entitlement to a compensable disability rating for hemorrhoids.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, supra.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD, scars, or hemorrhoids that would render the schedular criteria inadequate.  The Veteran's relevant symptoms as discussed above are specifically contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD, scars, or hemorrhoids that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular ratings are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to October 19, 2004, and in excess of 70 percent thereafter, is denied.  

An initial disability rating in excess of 10 percent for residual shrapnel wound scars of the neck is denied for the entire period on appeal.  

An initial compensable disability rating for a postoperative sebaceous cyst scar of the neck is denied for the entire period on appeal.  

An increased 20 percent disability rating for hemorrhoids is granted from January 16, 2003 and prior to March 20, 2015.  


REMAND

Although the Board regrets the additional delay, the Board has determined that additional evidentiary development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for hypertension, a bilateral elbow disorder (to include carpal tunnel syndrome), a prosthetic dental bridge implant (also claimed as dental disorder), and seborrheic dermatitis.  Specifically, VA must obtain an adequate addendum opinions which properly consider the relevant lay evidence of record and which are supported by an adequate rationale.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

As directed within the May 2011 Board remand, the RO obtained VA examinations regarding the Veteran's service connection claims on appeal in March 2015.  However, as discussed below, the resulting opinions are inadequate to properly adjudicate the Veteran's service connection claims on appeal.  


I.  Hypertension

Regarding the Veteran's claim of entitlement to service connection for hypertension, the March 2015 VA examiner acknowledged the Veteran's current diagnosis of hypertension but opined that there was insufficient evidence to support that his hypertension was related to active service, or that it was caused or aggravated by service-connected PTSD.  This conclusory opinion, without more of a supporting rationale, is inadequate to adjudicate the Veteran's claim.  As such, an adequate VA opinion which is properly supported by a thorough and reasoned rationale must be obtained upon remand.  See Nieves-Rodriguez, 22 Vet. App. 295.  


II.  Bilateral Elbow Disorder

Regarding the Veteran's claim of entitlement to service connection for a bilateral elbow disorder (to include carpal tunnel syndrome), the March 2015 VA examiner concluded that the Veteran did not have a current diagnosis of a bilateral elbow disorder and that the claims file did not document any mention of an elbow or forearm condition during active service.  

However, the Veteran has credibly testified that he experienced an elbow problem after operating heavy equipment during active service.  Indeed, his DD Form 214 confirms his military operational specialty (MOS) as a heavy equipment operator.   The medical record contains a 1999 diagnosis of bilateral carpal tunnel syndrome and ulnar neuropathy.  Although these conditions were subsequently treated with surgery and appear to have resolved, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, upon remand, the examiner must consider whether any bilateral elbow condition (to include carpal tunnel syndrome) diagnosed during the pendency of the Veteran's claim is etiologically related to his active service.  Additionally, the examiner must consider the Veteran's assertion that his elbow condition is due to his documented MOS as a heavy equipment operator during active service.  


III.  Dental Disorder

Regarding the Veteran's claim of entitlement to service connection for a prosthetic dental bridge implant (also claimed as dental disorder), the March 2015 VA examiner acknowledged the Veteran's current diagnosis of a prosthetic dental bridge implant but opined that it was less likely as not that the Veteran had current residuals of dental trauma that were causally or etiologically related to his military activity.  The examiner stated that service treatment records were silent in regards to a diagnosis, clinical finding, report, or complaint regarding dental trauma or alveolar bone loss secondary to surgery during active service.  Additionally, the examiner noted that he based his opinion on the medical records, the Veteran's reported history, and the examination.  Notably, however, the examiner failed to fully consider the Veteran's credible lay statements, including his testimony at the January 2011 Board hearing, that he injured his front tooth during boot camp.  


IV.  Seborrheic Dermatitis

Regarding the Veteran's claim of entitlement to service connection for seborrheic dermatitis, the March 2015 VA examiner diagnosed asymptomatic, currently resolved, seborrheic dermatitis which was less likely as not etiologically related to active service.  The examiner stated that service treatment records did not mention a seborrheic dermatitis condition during active service; therefore, there was insufficient evidence to support a nexus to active service.  Notably, the examiner failed to address the Veteran's claim that his skin condition is due to herbicide exposure during active service.  Moreover, the conclusory opinion that there is "insufficient evidence" to support the Veteran's claim is inadequate.  As such, an adequate VA opinion which is properly supported by a thorough and reasoned rationale must be obtained upon remand.  See Nieves-Rodriguez, supra.  

In sum, an additional remand is required for the Board to obtain adequate VA opinions, supported by adequate rationales, which consider all relevant evidence of record and all claimed theories of entitlement regarding the Veteran's claims of entitlement to service connection for hypertension, a bilateral elbow disorder (to include carpal tunnel syndrome), a prosthetic dental bridge implant (also claimed as dental disorder), and seborrheic dermatitis.  See 38 C.F.R. § 3.159(c)(4), 3.310 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain adequate addendum opinions regarding the Veteran's claims of entitlement to service connection for hypertension, a bilateral elbow disorder (to include carpal tunnel syndrome), a prosthetic dental bridge implant (also claimed as dental disorder), and seborrheic dermatitis.  The VA examiner(s) is to review the entire claims file, including a copy of this remand, and such review must be noted in the resulting examination report.  All necessary testing, to include full relevant VA examinations if deemed necessary by the examiner(s), must be conducted.  

Specifically, the examiner(s) must provide an opinion as to the following: 

a) whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is etiologically related to his active service.

b) whether it is at least as likely as not that hypertension is due to in-service herbicide exposure. 

c) whether the Veteran's hypertension is caused by or aggravated by his service-connected PTSD.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated by his service-connected PTSD, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's hypertension prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

d) whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran has a bilateral elbow disorder (to include carpal tunnel syndrome) that is etiologically related to his active service.  

The examiner must consider the Veteran's documented MOS as a heavy equipment operator as it relates to his claim of resulting elbow pain during and since active service.  Additionally, regardless of whether a bilateral elbow disorder (to include carpal tunnel syndrome) is currently diagnosed, the examiner must address whether any diagnosed bilateral elbow disorder (to include carpal tunnel syndrome) during the pendency of the Veteran's claim is etiologically related to his active service.  

e) whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's prosthetic dental bridge implant (also claimed as dental disorder) is etiologically related to his active service.  

The examiner must fully consider the Veteran's credible lay statements, including his testimony at the January 2011 Board hearing, that he injured his front tooth during boot camp, regardless of whether such incident is documented within service treatment records.  

f) whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran has seborrheic dermatitis that is etiologically related to his active service, to include as due to herbicide exposure.  

A complete supporting rationale, which properly considers all relevant lay and medical evidence of record, is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

2.  After the above development, ensure that the remand directives have been fully complied with; if not, undertake any required corrective action.  

3.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for hypertension, a bilateral elbow disorder (to include carpal tunnel syndrome), a prosthetic dental bridge implant (also claimed as dental disorder), and seborrheic dermatitis.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and a reasonable amount of time to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


